Name: Commission Regulation (EC) No 2308/2001 of 27 November 2001 correcting Regulation (EC) No 2300/2001 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: Europe;  prices;  Africa;  agricultural activity;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R2308Commission Regulation (EC) No 2308/2001 of 27 November 2001 correcting Regulation (EC) No 2300/2001 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip Official Journal L 310 , 28/11/2001 P. 0015 - 0016Commission Regulation (EC) No 2308/2001of 27 November 2001correcting Regulation (EC) No 2300/2001 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(a) thereof,Whereas:Information which has been notified late has shown that the figures given for carnations produced in the Community must be amended. The Annex to Commission Regulation (EC) No 2300/2001(3) must therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2300/2001 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 28 November 2001.It shall apply from 28 November to 11 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 308, 27.11.2001, p. 21.ANNEXto the Commission Regulation of 27 November 2001 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza StripPeriod: from 28 November to 11 December 2001>TABLE>>TABLE>